Citation Nr: 0111030	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  96-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In November 1998, the Board 
affirmed the denial of the issue on appeal and the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  The Court, in a Memorandum decision 
dated in September 2000, vacated and remanded the November 
1998 Board decision.  

The Board is cognizant that, during the pendency of this 
appeal, the veteran filed an additional claim with the RO for 
entitlement to service connection for a low back disorder.  
The RO, in an April 2000 rating decision, found that the 
veteran had not submitted new and material evidence in 
support of his claim.  The veteran completed a Substantive 
Appeal of that rating decision and the issue was certified to 
the Board for appellate review.  However, the Board finds 
that this appeal (Docket Number 00-15 713) has been rendered 
moot by the Board's current decision of the same issue which 
has been returned by the Court.  In addition, as explained 
below, the Board finds that the veteran has submitted new and 
material evidence in order to reopen his claim.  

The Board also notes that additional evidence was submitted 
by the veteran's attorney directly to the Board without a 
waiver of initial consideration of this evidence by the RO.  
See 38 C.F.R. § 20.1304(c).  The veteran's attorney 
specifically requested that the case, with this evidence, be 
returned to the RO for initial consideration of the evidence 
by the RO.  However, as will be explained below, the Board is 
able to adjudicate and favorably decide the issue of whether 
new and material evidence has been submitted to reopen the 
previously denied claim without consideration of this 
evidence.  This additional evidence will be considered by the 
RO is subsequent adjudication.


FINDINGS OF FACT

1.  By unappealed decision dated July 1990, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.

2.  The evidence associated with the claims file subsequent 
to the July 1990 decision bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1990 decision denying entitlement to 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.303, 20.1103 
(2000).

2.  The evidence received since the July 1990 rating decision 
is new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a low back disorder has been previously considered and denied 
by the RO.  The RO initially denied service connection for a 
low back disorder in July 1990.  It found that a low back 
disorder was not present during active service, nor was 
degenerative disc disease shown within one year of discharge 
from service.  The veteran was notified of the July 1990 
decision and provided with his appellate rights that same 
month, but he did not file a Notice of Disagreement to that 
decision.  In September 1995, the RO again denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The RO found that the veteran failed to 
submit new and material evidence because it was essentially 
duplicative of previously submitted evidence.  The RO again 
observed that a low back disorder was not present in service 
or one year thereafter.

As the veteran did not appeal the RO's July 1990 rating 
decision, that determination is final.  See 38 U.S.C.A. 
§§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  Once an RO decision becomes final under 38 
U.S.C.A. § 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a).  Reviewing 
a final decision based on new and material evidence is 
potentially a several step process.  See Elkins v. West, 12 
Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist has been fulfilled.  If so, the Board may evaluate the 
merits of the claim.  See Winters v. West, 12 Vet. App. 203, 
206-7 (1999); Winters v. Gober, rev'd on other grounds, No. 
99-7108 (Fed. Cir. July 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  See 38 C.F.R. § 3.156; see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's July 1990 decision included service medical records; 
1986 to 1989 records from Neurological Associates and Central 
Baptist Hospital; and a January 1990 Social Security 
Administration decision.

The veteran's service medical records, including the 
separation examination, contain no complaints, findings, or 
diagnoses related to the low back.  Records from Neurological 
Associates and Central Baptist Hospital show that the veteran 
presented with severe left hip and leg pain in November 1986.  
He had a history of intermittent twinges of hip and back 
pain, but no prior injury.  The impression was herniated 
disc, probably at the L4-L5 level on the left.  Later in the 
month, the pain became bilateral and the veteran was admitted 
to the hospital in December 1986.  A CT scan found asymmetry 
of the lumbosacral disc but no clear evidence of herniation.  
The discharge diagnosis was herniated lumbar disc, 
lumbosacral level.  

In December 1986 and January 1987 letters, James R. Bean, 
M.D., stated that the veteran had not progressed as hoped and 
could not return to work.  In January 1987, the veteran was 
hospitalized and a lumbar myelography was performed.  The 
myelography showed a disc bulge at L4-L5 without significant 
herniation.  From May through September 1987, Dr. Bean 
observed that the veteran had made no progress and 
recommended a back rehabilitation program.  In August 1987, 
Dr. Bean stated that the veteran could not return to his 
former work, especially as it included lifting 140 pound 
compressors, which had led to his present injury.  An MRI 
performed in December 1987 revealed a disc fragment at L4-L5, 
protruded with some inferior migration centrally and to the 
right side.  In April 1989, the veteran presented with the 
same complaints and objective manifestations.

A May 1989 insurance statement completed by Dr. Bean reported 
that the veteran's symptoms or accident first occurred in 
November 1986 and that he presently suffered severe 
limitation of functional capacity.  A January 1990 decision 
of the Social Security Administration held that the veteran 
was disabled as of August 1987.

The additional pertinent evidence that has been associated 
with the record since the RO's July 1990 denial consists of 
1983 to 1988 office notes of Stephen B. Kelley, M.D.; 
December 1986 records from Central Baptist Hospital; 1986 to 
1988 records of Neurological Associates; July, August, and 
September 1987 insurance statements completed by Dr. Bean; a 
May 1988 letter from John J. Guarnaschelli, M.D.; a January 
1989 report from Charles E. Peck, M.D.; July 1991 and April 
1992 reports from Dr. Peck; a March 1992 letter from Dr. 
Bean; a September 1992 VA examination; November 1992 Social 
Security Administration records; a March 1995 report from Dr. 
Peck; a March 1995 letter from the widow of James R. Phelps, 
M.D.; a March 1995 statement from the veteran; an August 1995 
letter from Dr. Bean with accompanying July 1995 MRI report; 
an October 1995 letter from Louis Aaron, M.D.; a March 1996 
letter from Dr. Bean; a December 1997 personal hearing 
transcript; a May 1998 letter from Dr. Bean; and a December 
1998 letter from Dr. Bean.

Office notes from Stephen B. Kelley show that the veteran 
presented in September 1983 with recurrent lumbosacral 
strain.  The back pain occurred every few months.  The 
veteran believed that the initial injury occurred due to 
heavy hay lifting when he was 17 or 18 years old.  The 
veteran returned in November 1983, October 1986, and from May 
1987 through February 1988.  He was assessed with discogenic 
syndrome.  The December 1986 records from Central Baptist 
Hospital include a copy of the aforementioned CT scan and 
physical therapy inpatient progress notes.  The 1986 to 1988 
records of Neurological Associates were essentially 
duplicative of previously submitted records, other than a few 
additional progress notes.  A February 1988 progress note 
observed that the MRI had shown degenerative changes at L3-
L4, L4-L5, and L5-S1, and a central bulge at L4-L5.  There 
was no spinal stenosis or impingement of the nerve roots.

The insurance statements completed by Dr. Bean reported that 
the veteran was diagnosed with musculoligamentous lumbar disc 
injury with disc bulge, and degenerative disc disease and 
that the symptoms first occurred in November 1986.  He 
presently suffered severe limitation of functional capacity.  
The May 1988 letter from Dr. Guarnaschelli stated that the 
veteran had multiple level degenerative changes but no 
obvious franc disc herniation.  Dr. Guarnaschelli discussed 
the veteran's symptoms, objective manifestations, and 
treatment options.  The January 1989 report from Dr. Peck 
stated that he had last seen the veteran the previous month 
and that the veteran had chronic low back pain radiating to 
both legs due to degenerative disease of L3-L4, L4-L5, and 
L5-S1.  The subsequent reports from Dr. Peck include a 
summary of his treatment of the veteran from February 1990 
through March 1992 for low back and right leg pain.

In a March 1992 letter, Dr. Bean stated that he treated the 
veteran from 1986 to 1988 for low back injury with disabling 
pain.  The veteran's low back problems had not improved and 
he remained unable to work.  During the September 1992 VA 
examination, the veteran complained of hip and right leg 
pain, with radiation to the calf.  The pain was constant for 
the past two to three years.  Physical examination found 
tenderness at the sacroiliac joints, decreased range of 
motion of the lumbar spine, and positive straight leg 
raising.  The x-ray report revealed degenerative changes of 
L5 and S1.  The veteran was diagnosed with degenerative disc 
disease of the lumbosacral spine with radiculopathy.

Records received from the Social Security Administration in 
November 1992 show that the veteran completed questionnaires 
in March 1987 and December 1988, and appeared for a personal 
hearing in July 1987.  He reported impairment of daily 
activities due to constant pain of the hips and legs, and 
claimed that the pain began in October 1986.  The March 1995 
report from Dr. Peck showed treatment of the veteran's low 
back and right leg pain from June 1992 through March 1995.  
The March 1995 letter from Dr. Phelps's widow stated that the 
veteran was seen on an as needed basis for chronic back pain 
from September 1972 to 1976.

In the veteran's claim received in March 1995, and in 
subsequent correspondence, he claimed that he developed 
severe back pain while unloading artillery from a truck in 
February 1971.  He did not seek medical attention at that 
time.  He was transferred from Oklahoma to Germany and his 
back and leg pain worsened.  He went to a Belgian Medical 
Clinic in Germany from May 1971 to April 1972 and received 
medication on numerous occasions.  After discharge from 
service, he was treated by Dr. Aaron from June 1972 and by 
Dr. Phelps from September 1972.

In August 1995, Dr. Bean stated that the current MRI showed a 
herniated nucleus pulposus at L2-L3 that extended to both 
foramina.  He diagnosed the veteran with herniated nucleus 
pulposus L2-L3 with right L3 radiculopathy.  The associated 
MRI documented mild hypertrophic changes at vertebral body 
margins and facet joints, moderate midline left L2-L3 disc 
herniation with extrusion of fragment inferiorly, and mild 
L3-L4, L4-L5, and L5-S1 disc bulging.

In the October 1995 letter, Dr. Aaron stated that he treated 
the veteran for a herniated disc and low back and leg pain 
from June 1972 to May 1983.  In March 1996, Dr. Bean stated 
that the veteran's degenerative lumbar disc condition with 
chronic low back pain had been present since 1986 and that he 
required continued care.  His current diagnosis was L2-L3 
lumbar disc herniation with degenerative changes at L3-L4, 
L4-L5, and L5-S1. 

The veteran appeared for a personal hearing before the RO in 
December 1997.  He testified that he injured his back in 
service while unloading artillery from a truck at Ft. Sill, 
Oklahoma.  He did not receive medical care until he was 
transferred to Germany.  He then saw a Belgian doctor every 
few weeks between May 1971 and May 1972.  He was given 
medication but no diagnosis.  In addition, he was treated at 
a British Air Base in Rheindahlen, Germany on one occasion.  
One month following discharge from active duty, he saw Dr. 
Phelps and Dr. Aaron.  He claimed that Dr. Aaron took x-rays 
and told him that he had a small bulging disc.  

In May 1998, Dr. Bean stated that the veteran was seen 
between 1986 and 1997 for low back injury with disabling pain 
and that his lumbar problems had not improved.  In December 
1998, Dr. Bean stated that the veteran's symptoms had been 
present since age 17 or 18 and that acute exacerbation 
occurred in 1986.  He had intermittent symptoms during active 
duty.

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that the 
recently submitted evidence is new and material and must be 
considered in order to decide the merits of the veteran's 
claim.  Specifically, the Board finds that the March 1995 
letter of Mrs. Phelps, the October 1995 letter of Dr. Aaron, 
and the December 1998 letter of Dr. Bean constitute new and 
material evidence.  Prior to July 1990, the record contained 
no evidence of medical care of the veteran's back until 
several years following active duty.  The RO denied the 
veteran's claim due to the finding that the evidence did not 
establish that the veteran's low back disability was present 
during active service or within one year following discharge 
from service.

However, the letters from Mrs. Phelps and Dr. Aaron confirm 
that the veteran received medical treatment for his back 
shortly after his discharge from active service.  This 
evidence substantiates the veteran's testimony and suggests 
chronicity or continuity of symptoms since service.  Notably, 
Dr. Aaron referred to treatment of a herniated disc.  In the 
absence of service medical records from the veteran's 
assignment in Germany, the Board finds that this evidence is 
particularly material as to whether the veteran incurred a 
back disorder in service.  

As to Dr. Bean's December 1998 letter, he states that the 
veteran's back disorder preexisted service and has continued 
to the present.  Therefore, he raises the issue of whether 
the veteran's disability underwent aggravation during active 
service.  Dr. Bean's finding that the back disorder 
preexisted service corresponds with history that the veteran 
provided to Dr. Kelley in 1983.  In addition, the Board 
observes that the RO apparently considered degenerative disc 
disease to be a presumptive disease pursuant to 38 C.F.R. 
§§ 3.307, 3.309 that must be established within one year of 
discharge from service.  However, a presumption applies to 
osteoarthritis and does not appear to apply to degenerative 
disc disease.  These matters should be addressed by the RO in 
any further adjudication when the issue of service connection 
is decided based upon the entire evidence of record.

Accordingly, the veteran has submitted sufficiently new and 
material evidence to require that his claim be reopened and 
undergo further development.  To the extent that the veteran 
has presented new and material evidence, the benefit sought 
on appeal is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent, the appeal is granted.


REMAND

Given the Board's decision that new and material evidence has 
been submitted, additional action by the RO is required prior 
to further Board review.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated in the line of duty while in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Also, during the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In the present case, the Board observes that the veteran has 
not been afforded a VA examination since 1992 and the record 
does not contain a medical opinion concerning the etiology of 
his claimed disability.  Under the recently enacted 
legislation, VA examinations and opinions are required if 
certain criteria are met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Given these amended statutory provisions regarding assistance 
to the veteran and the absence of a medical examination 
report regarding current diagnosis and relationship to 
service, the Board is of the opinion that it may not properly 
proceed with appellate review until additional development 
has been accomplished.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should make further attempts to 
secure all of the veteran's service 
medical records through official channels, 
specifically records pertaining to 
treatment he reports he received during 
service from a Belgian doctor while 
stationed in Germany every few weeks 
between May 1971 and May 1972 and 
treatment on one occasion at a British Air 
Base in Rheindahlen, Germany.  In this 
regard, the Board notes the VCAA's 
requirement that VA must continue its 
efforts to obtain federal records unless 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile.

3.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disorder, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder. 

4.  The veteran should be afforded an 
examination of his low back by a board of 
two physicians consisting of an 
orthopedist and a neurologist to 
determine the nature and etiology of the 
current back disorder(s).  Each physician 
should actually examine the veteran.  All 
necessary evaluations, studies and tests 
should be accomplished, and complaints 
and clinical manifestations should be 
reported in detail.  The examiners are 
requested to review all pertinent records 
associated with the claims file, and 
based on this review and the examination 
findings offer an opinion as to whether 
the veteran had a low back disorder that 
preexisted his active service, and if so, 
whether any preexisting back disorder 
increased in severity or chronically 
worsened during service.  If the veteran 
did not have a back disorder which 
preexisted service, the examiners should 
offer an opinion as to whether any 
currently diagnosed back disorder is 
causally or etiologically related to the 
symptomatology the veteran reports he 
experience during service.  In do so the 
examiners are requested to attempt to 
specify the date of onset of the 
veteran's low back disorder(s).  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
submitted to the Board by the veteran 
attorney in January 2001.  In 
readjudicating the claim the RO should 
specifically determine whether a low back 
disorder preexisted service, and if so, 
whether such a disorder was aggravated 
during service.  The RO should also 
specifically determine whether the 
provision 38 U.S.C.A. §§ 1101, 1112 and 
38 C.F.R. §§ 3.307, 3.309 pertaining to 
presumptive service connection apply in 
this case and if so specify to which 
disorder(s) they apply.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

